Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 12/23/2021. With the amendments, claims 1 and 3-5  remain pending.  Claims 1 and 3-5 are amended. Claim 2 has been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for stator comprising: 
a stator core; 
coils of multiple phases that is wound around the stator core via an insulator, and including a plurality of terminal lines, wherein the coils are three-phase coils that are connected by a delta connection; and 
a guide member that is disposed on one side of the stator core in an axial direction, and being configured to guide the plurality of terminal lines of the coils in a circumferential direction at a position overlapping with the coils in the axial direction, 
wherein the guide member has a collecting portion which collect the plurality of terminal lines at one place in the circumferential direction, 
a terminal line of a respective coil arranged in a vicinity of the collecting portion in the terminal line is a non-drawn terminal wire that is collected in the collecting portion without being drawn on the guide member in the circumferential direction, 
an end of each of the coils opposite to a respective terminal line is connected to each phase by jumper wires, and 
the coils provided with the non-drawn terminal wire are connected to each other by a jumper wire that is longer than other jumper wires.
Claim 1 was originally rejected in view of Atsushi JP6118152 and claim 2 in view of a combination of Atsushi and Sumiya et al. (U. S. Patent 7,560,839).  Claim 1 is now amended to include the subject matter of claim 2 and a further limitation, regarding the content of the last limitation.  The applicant supportively illustrates with respect to figure 2, the jumper wires 41J and 51J are longer than jumpers 41g, 41h, 51g and 51h.  Whereas Sumiya et al. teaches jumpers between coils, they are all the same length. 
The examiner did not discover the further limitation.  Claim 1 is considered to be non-obvious with respect to closest related prior art. 
Claims 3-5 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 8, 2022